Gardner, P. J.
The petition involved in the instant case is predicated on the theory that the attorney for Cameron was without authority from Cameron to confess judgment modifying the original default judgment, and that his only authority was to answer the garnishment proceedings. After a hearing on the instant petition, the trial court within its discretion denied the prayers. Under all the facts and circumstances of this case and without going into further detail, the record reveals that Cameron is bound by the judgment of December 13, 1954. We say this because Cameron paid the $150 mentioned in the consent judgment entered into by attorney Reynolds, and further because Cameron paid the $150 as provided for in the consent judgment. Cameron is therefore estopped from denying the authority of attorney Reynolds in petitioning for a modification of the default *238judgment, and since Cameron violated the terms of the consent judgment, petitioned for and obtained by Cameron’s attorney Reynolds, the trial court properly issued a judgment for the balance due. We have no doubt that the trial court, in the exercise of its discretion, properly denied further indulgence of Cameron in the instant proceedings.

Judgment affirmed.


Townsend and Carlisle, JJ., concur.